 

LL eee
Case 19-12122-KG Doc167 Filed 10/04/19 Pagelof3

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE

 

Case No. 19-12127

In re: Chapter 11
a
Forever 21 Retail, Inc. =e
oe
AZO
Debtor. Sen
° oma

4

vas

y
GE 2d 4- 1906102

 

SUVAY 13
L¥NOD AD

NOTICE OF APPEARANCE AND
DEMAND FOR SERVICE OF PAPERS

PLEASE TAKE NOTICE that the undersigned appears for the following party

EASTVIEW MALL, LLC
GREECE RIDGE, LLC

(hereinafter "Landlord(s)") and, pursuant 11 U.S.C. §1 109 (b), demands that all notices given or

required to be given in this case and all papers serve
C. Cowan, Jr., 1265 Scottsville Road, Rochester, New York

8419).

demand includes not only notices and papers referred to in Rule 2002, but also includes, without
limitation, orders and notice of any application, motion, petition, pleading, request, complaint or
demand, whether formal or inform
mail, delivery, telephone, telegraph, telex or otherwise,
of any of the debtors.

Dated: Ce#. 3, 2019 by: (pe U- Y L

Donald C. Cowan, Jr.

1265 Scottsville Road
Rochester, New York 14624
(585) 464-9400

TO: SEE ATTACHED LIST

 

PLEASE TAKE FURTHER NOTICE that pursuant to 11 U.S.C. §1109 (b), the foregoing

(ies) in interest

din this case be given to and served upon: Donald
14624 (phone: 585-464-9400; fax: 585-464-

al, whether written or oral, and whether transmitted or conveyed by
which affects any of the debtors or the property

Qa ld
' : Case 19-12122-KG Doc167 Filed 10/04/19 Page 2 of 3

FILED
mISOCT -4 PHI 36

-  CLER
§- BANKRUPTCY COURT
SPT OF DEL AWARE

CERTIFICATE OF SERVICE

     
Case 19-12122-KG Doc167 Filed 10/04/19 Page 3of3

SERVICE LIST

Pachulski Stang Ziehl & Jones LLP
Attorney for the Debtor

Laura Davis Jones

James E. O’Neill

Timothy P. Cairns

919 North Market Street, 17th Floor
P.O. Box 8705

Wilmington, DE 19899-8705

Office of the United States Trustee
Linda Richenderfer

844 King Street, Suite 2207
Wilmington, DE 19801

Forever 21 Retail, Inc., et al.
Debtor

3880 N. Mission Road

Los Angeles, CA 90031

 
